DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “distribution of a polygon” recited in claims 1 and 14 is confusing since it is not clear what considered to be the “distribution”?  It is not clear if this distribution is referred to object coordinates or not?  
It is also not clear what are the structural and logical relationships between the “polygon” and the “hologram” being generated.  The phrase “whether a rotation angle of the polygon is included in a first section” recited in claims 1 and 14 is also confusing and indefinite since it is not clear what considered to be the “rotation” of the polygon?  If the hologram is constructed based on a “polygon” as an object then it is not clear why would the polygon be rotated?  It is not clear if the “object intended for constructing the hologram comprised of a plurality of polygons that each polygon may be rotated at a different angle”?  The claims are being examined in this broadest interpretation, however proper clarification and corrections are required.  
Furthermore, there is no structural and logical relationships between the “spatial light modulator” and the hologram generation method.  
The scopes of the claims are really confusing and indefinite.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 and 14-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more. 
The claim(s) recite(s) an abstract idea including an algorithm for receiving distribution of a polygon and generating angular spectrum based on the distribution of the polygon. This judicial exception is not integrated into a practical application because the algorithm steps are generic steps for obtaining abstract mathematical object such as the “angular spectrum” . The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the algorithm is part of a mathematical algorithm that manipulate geometric information of an object (i.e. an digital information polygon) into an angular spectrum and the step of determining whether a rotation of the digital polygon is within certain selected angle section.  The methods recited in claims 1 and 14, does not necessarily have a physical result aside from a spatial light modulator.  
Claims 2-13 and 15-18 drawn to details concerning the algorithm steps of determining the rotation angle of polygon if the angle is within certain arbitrarily selected sections and corresponding manipulations of the angular spectrum are carried out to either maintaining (recording) or removing the angular spectrum.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-13 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication by Oh (US 2016/0231706 A1) in view of the article “Extremely high-definition full-parallax computer-generated hologram created by the polygon-based method” by Matsushima et al (Applied Optics Vol. 48, No. 34, pages H54 to H63).  
The scopes of the claims are confusing and unclear for the reasons set forth in the claim rejection under 35 USC 112, second paragraph.  The claims can only be examined in the broadest interpretation.  
Oh teaches a method for generating hologram wherein the object intends for the computer generated hologram is comprised of or modeled by a plurality of polygons, (please see Figure 3) that each polygons may be rotated at a specific angle.  Oh teaches that the method for generating the hologram comprises a step of obtaining or receiving angular spectrum data for the polygon, (please see Figures 2 and 4).  Oh teaches that the method further comprises rotating the angular spectrum defined on spherical mesh based on positional information and direction information of hologram.  
Matsushima et al in the same field of endeavor teaches a method for forming computer generated hologram by polygon-based method wherein maximum diffraction area polygon is determined (please see Figure 4 and page H59) in the calculation algorithm.  It is noted that the computer generated hologram is typically displayed on a spatial light modulator, as demonstrated in Figure 4, the maximum diffraction area of the polygon is therefore defined by the maximum diffraction angle of area of the spatial light modulator.  
Both Oh and Matsushima et al teach that the calculation algorithm including rotation of the angular spectrum, to modify the calculation steps or algorithm steps based on the rotation angle of the polygon is considered obvious modification by one skilled in the art to reduce the calculation steps.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872